El Juez Asociado Su. MaoLeaby,
emitió la opinión del tribunal.
Este pleito tiene por objeto anular una escritura de'com-praventa e hipoteca, cancelar su inscripción en el registro y que se devuelva al demandante la suma de mil ochocientos dólares ($1,800) que fué satisfecha por dicha demandante al demandado como parte del precio de la venta de la finca que se describe en la escritura de traspaso, y sus intereses, así como el pago de las costas, gastos y honorarios de abogado. La demanda fué presentada el día 21 de abril de 1911. Se for-muló una excepción previa general que fué déclarada sin lugar y posteriormente en Io. de mayo, el demandado presentó su contestación que contenía admisiones, negaciones, nueva ma-teria de oposición y la contienda quedó trabada.
La vista de este pleito tuvo lugar el día 23 de octubre, y terminada la prueba que fue presentada, el caso quedó some-tido mediante los alegatos de ambas partes.
En 15 de noviembre de 1911, la corte de distrito dictó una sentencia en la que, después de exponer las cuestiones pre-liminares, terminaba como sigue:
“Y la corte, tomando en consideración las alegaciones, pruebas y .argumentaciones, declara no haber lugar a la demanda, y, en su *119consecuencia, anular las' escrituras de venta e hipoteca números 27 y 28, otorgadas en 17 de enero de 1911, ante el notario Don Julio César González, ni a las demás peticiones de la demanda; sin especial Condenación de costas. ” .. >
El demandante interpuso a sn debido tiempo recurso de apelación contra esta sentencia, habiéndose elevado la transí cripción de autos a este Tribunal Supremo. Después de nu-merosas demoras, ocasionadas por varios motivos, se celebró la vista del caso ante este tribunal el día 5 de diciembre úlT timo, quedando luego sometido a nuestra consideración, per-mitiéndose a las partes que presentaran alegatos adicionales, orden que fué cumplida por el apelante.
Las cuestiones esenciales pueden deducirse de las propo-siciones contenidas en los respectivos alegatos. El apelante, por conducto de su abogado, señala cinco errores que alega han. sido cometidos por la corte inferior al dictar su sentencia. Estos son sustancialmente los siguientes: • r
“La corte inferior cometió error al no decidir la cuestión de he-chos ; es decir, al no decidir si había o no mediado engaño en la ope-* ración de compraventa de la casa en litigio; en otras palabras, al no decidir si la declaración de la demandante' referente a los hechos referidos por ella y constitutivos del supuesto engaño, era verdad o nó.
“2. La corte inferior cometió error en la apreciación jurídica ó valor legal de la declaración del abogado de la Torre, testigo del de-mandado. :
“3. La corte inferior cometió error al decidir que la demandante nó tenía derecho en ley a confiar en las manifestaciones positivas que le hiciera el vendedor relativas a la extensión del frente de la casa que le fuese ofrecida en yenta y relativas también a la extensión total de la misma. • - /
“4. La corte inferior cometió error al decidir que la escritura; habiéndo sido leída a la demandante y habiéndola oído leer yacep-; tádola y autorizado a otra persona para que la firmara a su ruego por. no saber ella firmar, en tal caso no tiene derecho la demandante para rescindir el contrato y recuperar el precio pagado, aun cuando la descripción de la finca tal como aparece en la escritura fuera dis-tinta a la finca que el vendedor le había enseñado, porque la deman-dante no utilizó los medios que tenía para conocer la verdad. • •
*120“5. La corte inferior incurrió en error al decidir como materia de derecho, que la demandada quedó obligada por la escritura de compraventa una vez que la firmó o autorizó a una persona para que así lo hiciera, aunque hubiese mediado engaño en la descripción de la finca vendida o aunque por la escritura le hubiesen vendido una finca distinta a la que anteriormente le había enseñado el vendedor y ella creía era la finca que compraba y que se describía en la escri-tura de compraventa.
El apelado, por el contrario, hace referencia a las cues-tiones en discusión sustancialmente como sigue:
“1. ¿lía existido algún dolo o error?
“2. ¿Ha ejecutado la demandante con posterioridad al otorga-miento del contrato de compraventa algún acto que demuestre su con-formidad con el mismo, renunciando tácita o implícitamente o prescin-diendo de su derecho de acción, con conocimiento de las causas que pudieran anular la misma?
“3. ¿Son suficientes los hechos tal como' constan de la demanda para constituir una causa de acción?"
■ ' Los dos primeros puntos presentados por cada una de las partes, envuelven cuestiones de hecho y existen virtualmente distintos modos de revisar dichas cuestiones. La primera de las mismas se refiere al engaño o dolo. El apelante alega ¿que la corte sentenciadora no- resolvió de modo especial la cuestión relativa al engaño. El apelado solamente presenta la proposición de si se probó o no en el juicio la existencia de algún engaño. La corte, en resumen, resolvió que no exis-tió engaño alguno en la transacción, y de modo incidental y necesariamente consideró que la declaración de la deman-dante en sentido contrario no era digna de crédito, en vista de la contradicción que hubo en la prueba. Si la demandante esperaba que la corte resolviera este punto de modo más espe-cifico, debió haberlo solicitado durante el juicio. Examinando la prueba contradictoria acerca de este particular, no podemos afirmar que la corte inferior cometió error al resolver qué no se había demostrado la existencia de dolo alguno de un exa-men que se haga de la prueba en su totalidad.
*121La segunda cuestión de Lecho hace referencia al ofreci-miento qne hizo la demandante para vender la finca en con-troversia al testigo de la Torre. No hay duda alguna'de qne dicha oferta se hizo, y la apreciación jurídica que se ha dado a la declaración prestada por el testigo de la Torre, no aparece de modo claro en los autos. Pero creemos que la corte inferior estuvo justicada al estimarla como uná circunstancia que había de ser tomada en consideración con las demás de-claraciones, para llegar a la conclusión con respecto a la vera-cidad o falsedad de las alegaciones esenciales contenidas en la demanda. Así fué como procedió la corte en la cuestión de referencia, sin que conste que haya ocurrido otra cosa.
Los demás puntos que han sido presentados envuelven cuestiones de ley, y el tercero, cuarto y quinto de aquellos que han sido alegados por el apelante se encuentran compen-diados en el tercero que fué sugerido por el apelado. No podemos considerar que la forma en que el apelante hace referencia a estas cuestiones, esté enteramente justificada por los autos. La corte sentenciadora no resolvió necesaria-mente que la demandante no estuviera justificada en dar cré-dito a las manifestaciones que se alegan fueron hechas por el demandado, sino que más bien resolvió que dichas mani-festaciones jamás fueron hechas, siendo las declaraciones de las partes precisamente contradictorias en cuanto a ese punto y habiendo la corte dado crédito a la prueba que fué presen-tada por el 'demandado.
La cuarta y quinta proposiciones del apelante pueden ser tomadas en consideración conjuntamente, y las que en efecto impugnan la doctrina enunciada en el caso de Hawkins v. Hawkins, 50 Cal., 558. Esa sentencia es en efecto como sigue:
“Si una persona verifica un contrato con otra sin que exista nin-guna relación de confianza especial y si dicho contrato se reduce a escrito por dicha persona y lo firma sin leerlo, cuando los medios de conocimiento de los términos del escrito pueden ser conocidos igual-mente por ambas partes, y lo firma sin leerlo o habiéndole sido leído por alguna otra, la referida persona no puede evitar la responsabili-*122dad creada por el contrato escrito, aim cuando los términos difieran del contrato verbal convenido., F¡L beeho de'que una persona no sepa escribir.no.establece diferencia en,la regla.”
A nuestro juicio esta proposición en ausencia de fraude enuncia correctamente la regia de ley aplicable a este caso, y por lo que la corte sentenciadora estuvo justificada en con-siderarla al dictar su sentencia.
Con respecto a la suficiencia de la demanda según esa cuestión ha sido presentada por el apelado, no hay necesidad alguna de que sea resuelta, porque la corte inferior fundó su sentencia en los hechos según aparece de la prueba y en la insu-ficiencia de la misma para sostener las alegaciones hechas en la demanda. Siendo la resolución de la excepción previa favorable a la demandante, ella- desde luego no promueve la cues-tión relativa a su corrección efi esta corte. Pero no se ha mostrado razón alguna por la que pueda resolverse que la demanda es insuficiente.
La prueba que fué presentada durante el juicio es en casi todos sus puntos esenciales, enteramente contradictoria y de todo punto irreconciliable. La declaración de la demandante sostiene en substancia las alegaciones de su demanda, pero ha sido completamente impugnada por la del demandado y otros varios testigos. No pudiendo la corte sentenciadora harmonizar las declaraciones contradictorias de los diferentes testigos, estaba obligada a aceptar las manifestaciones hechas por aquéllos de una parte y rechazar las otras.' T en el ejer-cicio de esta discreción dió crédito a la prueba que fué presen-tada por el demandado.
El juez sentenciador cita en su opinión las siguientes manifestaciones de la prueba que se presentó; a saber: <£La demandante, Luisa Pellicier, declara que el demandado, así como también Juan Díaz, la llevaron a la casa, que es ob-jeto de este pleito, enseñándole el frente de la misma, que se extendía a las calles de San Sebastián-y Tanca, y ofreciéndole toda la casa o sea la que- comprende tres puertas en la primera *123calle y tres puertas en la segunda calle, manifestando a la vez que la casa producía una renta mensual de cuarenta dólares. T después de haber discutido las cuestiones que fueron pre-sentadas, la corte sentenciadora, teniendo en cuenta la juris-prudencia sentada en el caso de Hawkins v. Hawkins, 50 Cal., 558, resolvió el caso a favor del demandado.
Cualquiera que baya sido la opinión sustentada por la corte sentenciadora en cuanto a la ley y a la prueba que ha sido impugnada por la apelante en su señalamiento de errores, si ■ el resultado alcanzado fué correcto, podemos hacer caso omiso de las razones en que se fundó. La sentencia contra la cual se ha interpuesto apelación es lo que tenemos que considerar y si fué errónea, corregirla, y no podemos regir-nos enteramente por los razonamientos a que ha llegado el juez sentenciador con respecto a la ley y a los hechos que fueron sometidos a su consideración.
Por consiguiente, tomando en consideración las cuestiones según fueron presentadas por el apelado, debemos llegar a la conclusión según los autos:
Primero.' Que los hechos tal como han sido presentados en la demanda eran suficientes para constituir una causa de acción, y si los mismos quedaron probados a satisfacción de la corte sentenciadora, son suficientes para fundar en ellos una sentencia a favor de la demandante.- Pero dichos hechos no quedaron de tal modo probados, o, por lo menos, si.se.estable-cieron prima facie por virtud de la prueba de la propia deman-dante, su efecto quedó destruido por la prueba- presentada a favor del demandado.
Segundo. Debemos también resolver que la demandante después de otorgar la escritura de venta e hipoteca evidente-mente ejecutó ciertos actos que demuestran su conformidad con dicho otorgamiento, tal como el de ofrecerla en venta, etc. Pero esta cuestión no es esencial si la venta se hizo debida-mente y el demandado no había cometido fraude alguno y si no se demostró ninguna equivocación por medio de la prueba.
Tercero. No se demostró la existencia ’de. ningún -dolo o *124engaño por parte del demandado ni resulta tampoco ningún error por el cual pudiera estar justificada la rescisión de la venta. En vano fiemos examinado los autos en busca de al-guna prueba que pueda ser tomada en consideración con res-pecto a fraude o error.
La corte sentenciadora oyó las declaraciones de todos los testigos, y encontrando que la prueba en todos sus puntos esenciales era contradictoria y no.podía ser armonizada, en el ejercicio de su sana discreción consideró como verdadera aquella que fue presentada por el demandado. No podemos resolver que fuera errónea su decisión en cuanto a este particular.
Por tanto, debe confirmarse la sentencia apelada.
■ Confirmada.
’ Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.